Hill, C. J. These three appeals in different ways raise the same question, viz.: the validity of an act of the General Assembly, approved March 13, 1905, creating the office of collector of Madison County. Under this act J. P. Hamilton was appointed collector. Ben Vaughan had been elected sheriff, and had qualified as such and as ex officio collector. This act took the office of collector away from him in the middle of his term, and authorized the Governor to appoint a collector. The act will be set out in the statement of facts. The clause of the Constitution is as follows: “The qualified electors, of each county shall elect one sheriff, who shall be ex officio collector of taxes unless otherwise provided by law.” Art. 7, § 46. The natural meaning to be attached to this is that the sheriff shall be the collector until the Legislature otherwise provides. The sheriff takes office with this constitutional menace to his tenure on the collectorship staring him in the face, and has no legal cause of complaint if the Legislature exercises its power. It is contended that this clause should be construed to have reference to the status at the time the sheriff is elected, and should not affect his tenure of the collectorship, which was perfect when he was elected sheriff. Even if this construction was placed upon it, the appellant’s case would not be helped. This could not be' possibly taken as forbidding the Legislature to separate the offices, and the collectorship is an incident to the sheriff’s office, which is not itself a constitutional office. Falconer v. Shores, 27 Ark. 386. The election or appointment to office creates no contract between the officer and the State which is protected by the Federal constitutional inhibition against impairing the obligation of contracts. Humphry v. Sadler, 40 Ark. 100; Vincenheller v. Reagan, 69 Ark. 460; Taylor v. Beckham, 178 U. S. 548. Certain offices have constitutional safeguards against decreasing salaries during the term of office, but the sheriff is not one of them, and a fortiori the ’ collector is not. Humphry v. Sadler, 40 Ark. 100. The Constitution “leaves the office of collector under legislative control.” Falconer v. Shores, 37 Ark. 386. The Legislature, having no constitutional inhibitions in its way, was sovereign in dealing with the office of collector of taxes, •and, having the power to take it áway from the sheriff in the middle of his term, proceeded to do so. The judgments are affirmed.